DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 11-15, and 17-18 of U.S. Patent No. 10,156,456 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims appear to be a broader version of claims 1, 4-7, 11-15, and 17-18 of U.S. Patent No. 10,156,456 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 11, and 18 recites the limitation "the first client device" and “the second client device”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridge et al US 2014/0066105 A1 (hence Bridge) in view of Choi et al US 2013/0326366 A1 (hence Choi).
In re claims 1, 8, and 15, Bridge discloses a method including establishing a communication session between a first device and a second device wherein the first device is a mobile computing device and the location of the first device is received at the second device and is displayed on a graphical user interface of the second device during the communication session (Abstract) and teaches the following:
while executing an instant messaging application (Fig.1): obtaining first geographic location information of the first mobile device associated with a first user, second geographic location information of a second mobile device associated with a second user, and a first timestamp at which both the first and second geographic location information is recorded (Paragraphs 0023, and 0038-0039); displaying an interactive map corresponding to the first timestamp on the first mobile device, wherein the interactive map includes a first mark representing the first mobile device at a first location defined by the first geographic location information and a second mark representing the second mobile device at a second location defined by the second geographic location information, respectively (Fig.4A, Fig.4B, and Paragraphs 0040-0041); rendering a first user message from the first user on the interactive map and a second user message 
However, Bridge doesn’t explicitly teach the following:
rendering a first user message from the first user on the interactive map adjacent to the first mark and a second user message from the second user adjacent to the second mark, respectively
Nevertheless, Choi discloses a method for exchanging a message, which display a map indicating locations of a plurality of user terminal apparatuses and display an input message on a region corresponding to each of the locations of the user terminal apparatuses on the map, so that a plurality of users can identify one another's locations and can exchange messages with one another (Paragraph 0012), and teaches the following:
rendering a first user message from the first user on the interactive map adjacent to the first mark and a second user message from the second user 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the map display of the Bridge reference with the text message service displaying feature on the map, as taught by Choi, in order to appropriately combine a communication service for exchanging a message between mobile terminal apparatuses and a location-based service to provide a new user experience by combining a social network and a virtual world providing real world information (Choi, Paragraph 0010).

In re claims 2, 9, and 16, Bridge teaches an update rate of 10 minutes, 30 minutes and an hour but doesn’t explicitly teach the following:
wherein the first and second timestamps are associated with a time separation, and the time separation is selected from a group consisting of: 1.5 seconds, 1 second, 0.5 second and 0.2 second
It would have been obvious to one having ordinary skills in the art at the time the application was filed to have modified the update rate to include the rates as recited in the claim since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claims 3, 10, and 17, Bridge teaches the following:
wherein the first and second geographic location information includes GPS coordinates where the first and second mobile devices are located at the 
In re claims 5, 12, and 19, Bridge teaches the following:
wherein the interactive map remains at the same resolution level from the first timestamp to the second timestamp (Fig.4A, and Fig.4B)
In re claims 6, 13, and 20, Bridge teaches the following:
wherein the first user message is a text message and the second user message is a voice message (Paragraph 0018)

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridge, and Choi as recited above and further in view of Wormald US 2008/0268816 A1 (hence Wormald).
In re claims 4, 11, and 18, Bridge discloses the use of GPS but doesn’t explicitly teach the following:
wherein the first geographic location information includes latitude and longitude values associated with the first location of the first client device, and the second geographic location information includes latitude and longitude values associated with the second location of the second client device
Nevertheless, Wormald discloses a system and method for determining the availability of a mobile communications device on a network and teaches the following:
wherein the first geographic location information includes latitude and longitude values associated with the first location of the first client device, and the 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the GPS module of the Bridge reference to include that latitude and longitude of the device since it is well known in the navigation field that the GPS module calculates a position of the device based on its latitude and longitude.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridge, and Choi as recited above and further in view of Liu et al US 2014/0171139 A1 (hence Liu).
In re claims 7 and 14, Bridge discloses a voice transcription of the communication (Paragraph 0025) but doesn’t explicitly teach the following:
wherein the voice message is played in response to a user selection of the voice message on the interactive map to listen to the voice message
Nevertheless, Liu discloses methods and devices for intercommunication between mobile terminals based on digital networks (Abstract) and teaches the following:
wherein the voice message is played in response to a user selection of the voice message on the interactive map to listen to the voice message (Paragraph 0008)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the mobile device of the Bridge reference to include .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al US 2016/0294958 A1 discloses method and device of sharing location information in a social network application including: a user device providing an instant messaging interface of a social network application at the user device; detecting, within the instant messaging interface, a trigger input associated with location information from a first user of the first user device; in response to the trigger input associated with location information, obtaining a map based on the trigger input; and sharing the map with a second user device through the social network application, enabling the second user device to display the map in a corresponding instant messaging interface of the social network application executed at the second user device.
Chen et al US 2008/0119176 A1 discloses an apparatus and a method of sharing data by an instant message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669